Citation Nr: 1031780	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  06-21 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 
II, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for hypertensive vascular 
disease, to include as secondary to herbicide exposure or 
diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. Davitian



INTRODUCTION

The Veteran had active service from July 1968 to July 1970.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.

When this case was previously before the Board in February 2009, 
the Board remanded it for additional development.  The case is 
now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam.  

2.  Diabetes mellitus, type II, was initially demonstrated years 
after service, and has not been shown by competent clinical 
evidence of record to be related to service.

3.  Hypertension was initially demonstrated years after service, 
and has not been shown by competent clinical evidence of record 
to be related to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or aggravated 
by active service, nor may it be so presumed.  38 U.S.C.A. §§ 
1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).

2.  Hypertension, was not incurred or aggravated by active 
service or service-connected disability, nor may it be so 
presumed. 38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Here, the duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim by the AOJ.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the AOJ's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the AOJ); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

The VCAA duty to notify was satisfied subsequent to the initial 
AOJ decision by a March 2009 letter sent to the appellant that 
fully addressed all necessary notice elements.  The letter 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  Although the notice 
letter was not sent before the initial AOJ decision in this 
matter, the Board finds that this error was not prejudicial to 
the appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of notice.  
Not only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claims and 
given ample time to respond, but the AOJ also readjudicated the 
case in a May 2010 SSOC after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal as the timing error did not 
affect the essential fairness of the adjudication.  

The March 2009 letter also provided the criteria for assignment 
of an effective date and disability rating in the event of award 
of the benefit sought.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006); 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained service treatment records 
and VA treatment records.  The RO has made unsuccessful attempts 
to obtain Marine Corps records from several sources to 
corroborate the Veteran's contentions that he served in Vietnam.  
Correspondence dated in January 2010 from the Department of the 
Navy, Headquarters United States Marine Corps, documents that the 
Veteran's  duty location for the relevant time period was Japan.  

The Veteran was afforded a VA medical examination in February 
2010 with respect to his hypertension.  

The Veteran has not been provided a VA examination with respect 
to his diabetes mellitus.  In determining whether the duty to 
assist requires that a VA medical examination be provided or 
medical opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  These four 
factors are:  (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, the Veteran contends that his diabetes mellitus, 
type II, is due to exposure to herbicide in Vietnam during active 
duty.  He does not relate it to service on any other basis.  The 
Board concludes an examination is not needed for this claim.  As 
discussed below, the Veteran did not serve in Vietnam and thus 
service connection for diabetes mellitus, type II, on a 
presumptive basis is not warranted.  There is no evidence of 
inservice exposure to herbicides besides the Veteran's own 
statements that he served in Vietnam.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004) (finding no prejudicial error in 
Board's statement of reasons or bases regarding why a medical 
opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the Veteran's 
claim because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  Further, the Veteran's service treatment 
records are absent for a diagnosis of a diabetes mellitus and the 
first post-service medical findings of it are many years after 
service.  Additionally, no competent evidence has been submitted 
to indicate that diabetes mellitus is associated with an 
established event, injury, or disease in service or during the 
presumptive period.  Accordingly, it was not necessary to obtain 
a medical examination or medical opinion in order to decide the 
claim for diabetes mellitus in this case.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4)(i).

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In June 
2010 correspondence, the Veteran indicated that he had no other 
information or evidence to submit, and asked that his case be 
returned to the Board for further appellate consideration as soon 
as possible.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio, supra.

With respect to each of the Veteran's claims, the Board has 
reviewed all of the evidence in the claims file, with an emphasis 
on the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the extensive 
evidence of record.  Indeed, the Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claims.

Service Connection 

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection also is permissible for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).

Secondary service connection may be granted for a disability 
which is proximately due to, the result of, or aggravated by an 
established service-connected disorder.  38 C.F.R. § 3.310; Allen 
v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection 
includes instances in which an established service-connected 
disorder results in additional disability of another condition by 
means of aggravation.  Allen, supra.

Certain chronic diseases, including hypertension and diabetes 
mellitus, may be presumed to have been incurred during service if 
they become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active 
service, Type 2 diabetes (also known as Type II diabetes mellitus 
or adult-onset diabetes) shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  This disease 
shall have become manifest to a degree of 10 percent or more at 
any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

For purposes of establishing service connection for a disability 
resulting from exposure to a herbicide agent, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to such agent during that service.  38 C.F.R. § 3.307(a) 
(2009).  The last date on which such a veteran shall be presumed 
to have been exposed to an herbicide agent shall be the last date 
on which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962 and ending on May 7, 1975.  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  See also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-346 (1994).  See also 61 Fed. Reg. 
41,442-41,449, and 61 Fed. Reg. 57,586-57,589 (1996).

Where the evidence does not warrant presumptive service 
connection, the Federal Circuit has determined that an appellant 
is not precluded from establishing service connection with proof 
of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The Veteran contends that he was stationed in Vietnam for eight 
months as a machine gunner with an infantry unit in 1968 and 
1969.  He argues that his diabetes mellitus, type II, is a result 
of exposure to herbicide in Vietnam.  He also contends that his 
hypertension is a result of exposure to herbicide in Vietnam, or 
is secondary to his diabetes mellitus.  The Veteran has submitted 
statements from his spouse and siblings that he served in 
Vietnam.

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against service connection 
for diabetes mellitus, type II, and hypertension, on any basis.  

A review of the Veteran's military personnel records indicates 
that he was stationed in the United States until December 1968.  
A review of his service treatment records indicates that he 
received treatment in Okinawa, Japan in January, June, July, 
September, October, and November 1969.  The Veteran's DD-214 
indicates that he received the Vietnam Service Medal, the Vietnam 
Cross of Gallantry with palm, and the Vietnam Campaign Medal with 
device.  Because these medals may be awarded to units, or to 
individual service-members who serve outside of Vietnam, they are 
not conclusive that the veteran served in Vietnam.  In addition, 
there are no service records in evidence which reflect the 
Veteran's service in Vietnam. 

The claims file contains a March 2005 VA query to the National 
Personnel Records Center (NPRC), which requested verification of 
the Veteran's service in Vietnam. The NPRC responded that it was 
unable to verify in-country dates for the Veteran.  In 
correspondence dated in November 2009, the Department of the 
Navy, Office of the Chief of Naval Operations, informed VA that 
they were unable to locate any relevant records.  

In January 2010 correspondence, the Department of the Navy, 
Headquarters United States Marine Corps, Manpower Management 
Support Branch, related that the Veteran's duty location for the 
period from January 22, 1969, to January 12, 1970, was Japan. 

As the record does not establish that the Veteran served in 
Vietnam during the Vietnam Era, service connection for diabetes 
mellitus, type II, on a presumptive basis based on herbicide 
exposure is not warranted.  38 C.F.R. § 3.307(a).  

Turning to alternate bases of service connection, the Veteran's 
service medical records are negative for complaints, symptoms, 
findings or diagnoses related to diabetes mellitus or 
hypertension.  There is no evidence of pertinent complaints, 
symptoms, findings or diagnoses within one year of the Veteran's 
separation from service.  Because these claimed conditions were 
not seen during service, service connection may not be 
established based on chronicity in service or continuity of 
symptomatology thereafter.  38 C.F.R. § 3.303; Savage v. Gober, 
10 Vet. App. 488, 494- 97 (1997).  Because these claimed 
disabilities were not seen within one year of the Veteran's 
separation from service, presumptive service connection as a 
chronic disability is not warranted.  38 C.F.R. §§ 3.307 and 
3.309.

The Board notes that there is no medical evidence of either 
claimed disability for decades after the Veteran's separation 
from active duty.  The Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis of a 
service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

The claims file contains the report of a February 2010 VA 
examination, which notes that it included a review of the 
Veteran's claims file and sets forth the relevant medical history 
and the results of current examination.  The examiner provides 
the pertinent opinion that it was not at least as likely as not 
that the Veteran's hypertension was due to military service.  He 
also provides the opinion that it was at least as likely as not 
that the Veteran's hypertension was aggravated by a complication 
of his diabetes mellitus.  However, as service connection is 
being denied for diabetes mellitus, secondary service connection 
for hypertension is not warranted.  The examiner explained his 
opinion with reference to the Veteran's service treatment records 
and recent laboratory studies.  This fact is particularly 
important, in the Board's judgment, as the references makes for a 
more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999) (the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion").  

The Board finds it significant that there is no medical evidence 
to the contrary.  In fact, the post-service evidence is negative 
for any evidence linking either claimed disability to the 
Veteran's active duty.  The post-service medical records are 
simply negative for any evidence linking the Veteran's diabetes 
mellitus, type II, or hypertension to his active duty.  

The Board is aware of the Veteran's contentions.  However, they 
do not constitute medical evidence in support of his claims.  The 
Veteran is not competent to diagnose the etiology of his 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  As a result, his assertions cannot constitute 
competent medical evidence that his diabetes mellitus, type II, 
or hypertension is related to his active duty.

The Board is aware that lay testimony is competent to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  Additionally, when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that testimony 
and to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

Nevertheless, in this case the Veteran simply has not asserted 
that he has had observable symptoms of diabetes mellitus or 
hypertension which have continued since active duty.  

In sum, there has not been demonstration by the medical evidence 
of record that the Veteran is entitled to service connection on 
any basis for diabetes mellitus, type II, or hypertension.  As 
the preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

Service connection for diabetes mellitus, type II, to include as 
secondary to herbicide exposure, is denied.

Service connection for hypertensive vascular disease, to include 
as secondary to herbicide exposure or diabetes mellitus, type II, 
is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


